t c memo united_states tax_court juan p gomez petitioner v commissioner of internal revenue respondent docket no filed date juan p gomez pro_se sebastian voth for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties as follows year - - deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure --- after concessions the issues for decision with regard to the tax_year only are whether petitioner is entitled to dependency_exemption deductions for his mother and two nephews whether he is entitled to the earned_income_tax_credit and the additional_child_tax_credit and whether he is entitled to head_of_household filing_status unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time his petition was filed petitioner filed hi sec_2012 federal_income_tax return and elected head_of_household as his filing_status on the return he claimed dependency_exemption deductions for his mother and two nephews and indicated that one nephew was under years of age he also claimed an earned_income_credit of dollar_figure and an additional_child_tax_credit of dollar_figure he reported adjusted_gross_income of dollar_figure an internal_revenue_service irs revenue_agent audited petitioner’ sec_2011 sec_2012 and sec_2013 tax returns during an interview the agent took down notes of what petitioner said including that his nephews lived with their mother even though they spent a lot of time with him petitioner had a tax attorney represent him during the audit in a letter to the agent dated date the attorney wrote juan’s sic did not live with the nephews for more than half of the year in therefore they are not qualifying children and they cannot be qualifying relatives because they are juan’s nephews which are not under the description of qualifying_relative juan’s mother would qualify for every test of the qualifying_relative test except for the gross_income_test she made more than dollar_figure from social_security_benefits in and therefore she cannot be a qualifying_relative juan’s mother would fail the support_test for and thus juan should only be allowed two dependents for and zero dependents for we will concede the rest of the dependents claimed on the return the irs audit resulted in a determination that for petitioner was not entitled to dependency_exemption deductions this determination consequently adjusted his filing_status to single and denied him the additional_child_tax_credit and the earned_income_credit opinion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year sec_152 the taxpayer has the burden of proving entitlement to deductions claimed rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner presented no evidence as to his mother’s having been his dependent in and he appears to have abandoned that claim petitioner gave vague and uncorroborated testimony that his nephews lived with him for the school year except for weekends and he provided no record of the actual days that they allegedly lived at his home he had listed his nephews as witnesses to be called but they did not appear his evidence consisted only of unexplained school documents illegible copies of a social_security card and two printouts from google maps showing the distance between his home and the nephews’ schools his prior statements and his attorney’s concession--that the nephews did not live with petitioner for more than one-half of 2012--are more reliable petitioner failed to show his entitlement to the dependency_exemption deductions for his nephews or his mother sec_1 establishes a special income_tax rate for an individual filing as head of a household to qualify as head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode of at least one dependent for more than one-half of the taxable_year see sec_2 because petitioner had no dependents in he is not entitled to head_of_household filing_status subject_to limitations sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer as described in sec_152 a portion of this credit the additional_child_tax_credit can be refundable if certain conditions are met sec_24 because the nephews are not qualifying children under sec_152 petitioner is not entitled to the additional_child_tax_credit for sec_32 allows an eligible_individual an earned_income_credit against her or his income_tax_liability sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the taxpayer’s earned_income and adjusted_gross_income and whether the taxpayer has any qualifying children sec_32 f to be eligible for a higher earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of qualifying_child under sec_152 as modified by sec_32 because the nephews were not shown to be qualifying children under these parameters petitioner would only be eligible for the earned_income_credit on the basis of his earned_income see sec_32 c a ii for a taxpayer to qualify in part for the earned_income_tax_credit without any qualifying children for the taxpayer’s adjusted_gross_income must have been less than dollar_figure if not filing jointly sec_32 j revproc_2011_52 sec_3 2011_45_irb_701 petitioner’ sec_2012 adjusted_gross_income of dollar_figure exceeded that amount therefore he is not entitled to the earned_income_tax_credit we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
